  Case: 4:20-cv-00827-JAR Doc. #: 11 Filed: 08/24/20 Page: 1 of 1 PageID #: 31



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRJICT OF MISSOURI
                                   EASTERN DiVISION

 TYRONE HURT,                                    )
                                                 )
                Plaintiff,                       )
                                                 )
          V.                                     )         No. 4:20-CV-827 JAR
                                                 )
 U.S. CONSTITUTION, et al.,                      )
                                                 )
                Defendants.                      )

                               MEMORANDUM ANU OR.DER

       This matter i~ before the Court on plaintiffs motion to proceed\in forma pauperis on appeal.
                                                                              ',
When the Court dismissed this action, it certified in writing that an appeal would not be taken in
          .                                                               \


good faith. The motion is denied. See 28 U.S.C. § 1915(.a)(3).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis on appeal

[ECF No. i 0] is DENIED.

       Dated this 24th day of August, 2020.




                                                JOID    OSS
                                                UNITED STATES DISTRICT JUDGE
